Citation Nr: 0909599	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  05-01 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for recurrent melanoma, 
right shoulder, with various areas of actinic keratosis and 
non-melanoma skin cancer, to include as due to exposure to 
ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1954 to July 1956. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the RO.  In May 2007, the Board remanded the issue on appeal 
for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that a remand of the 
claim is warranted, even though such will, regrettably, 
further delay a final decision on the claim on appeal.

Under 38 C.F.R. § 19.31, it is incumbent upon the agency of 
original jurisdiction, here the RO, to issue a Supplemental 
Statement of the Case (SSOC) following its receipt of new and 
pertinent evidence.  In the present case, the most recent 
SSOC was issued in May 2005.  Subsequently, the RO received 
additional medical evidence, including a September 2008 VA 
skin examination report addressing the claimed skin disorder.  
The Board has preliminarily reviewed this additional evidence 
and finds that it is of such significance that it would need 
to be considered in the disposition of the Veteran's claim.  
However, the RO never issued an SSOC addressing this 
additional evidence.  The absence of an SSOC constitutes a 
procedural error requiring a remand to the RO.  See 38 C.F.R. 
§ 19.9.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

After consideration of all the evidence 
added to the Veteran's claim file since 
the May 2005 SSOC, the Veteran's claim 
for service connection for the skin 
disorder should be readjudicated.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
SSOC and given an opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



